




FEDERAL INCOME TAX SHARING AGREEMENT




EFFECTIVE January 1, 2013, this Federal Income Tax Sharing Agreement
(“Agreement”) is entered into by and between ING U.S., Inc. ("ING U.S.") and
each of its undersigned Subsidiaries (“the Subsidiaries”, or in the singular
“Subsidiary”).


WITNESSETH:


WHEREAS, ING U.S. and the Subsidiaries are members of an affiliated group, as
that term is defined in Section 1504 of the Internal Revenue Code of 1986, as
amended (the "Code"), which expects to file a consolidated federal income tax
return for each taxable year during which the Subsidiaries are includible
corporations qualified to so file; and


WHEREAS, it is desirable for the Subsidiaries and ING U.S. to enter into this
Agreement to provide for the manner of computation of the amounts and timing of
payments with regard thereto by ING U.S. to the Subsidiaries and by the
Subsidiaries to ING U.S., and various related matters;


NOW, THEREFORE, in consideration of the agreements contained herein and of other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:


1.    AMOUNT OF PAYMENTS


a.
General - For each taxable year during which a Subsidiary is included in a
consolidated federal income tax return with ING U.S., the Subsidiary will pay to
ING U.S. an amount equal to the regular federal income tax liability (including
any interest, penalties and other additions to tax) that such Subsidiary would
pay on its taxable income if it were filing a separate, unconsolidated return,
provided that (i) Tax Assets (as defined herein) will be treated in accordance
with subsection (b) of this section, (ii) intercompany transactions will be
treated in accordance with income tax regulations governing intercompany
transactions in consolidated returns and subject to any election which may be
made by ING U.S. with regard thereto; (iii) the Subsidiary's payment will be
increased to the extent that such Subsidiary generates Other Taxes, as
determined in accordance with subsection (d) of this section; (iv) such
computation will be made as though the highest rate of tax specified in
subsection (b) of Section 11 of the Code were the only rate set forth in that
subsection, and (v) such computation shall reflect the positions, elections and
accounting methods used by ING U.S. in preparing the consolidated federal income
tax return for ING U.S. and its Subsidiaries.



b.
Tax Assets - "Tax Asset" shall mean any net operating loss, net capital loss,
investment tax credit, foreign tax credit, charitable deduction, dividends
received deduction or any other deduction, credit or tax attribute, including
carryovers and carrybacks of such attributes, which could reduce taxes. Except
as provided in subsection (c) of this section, for each taxable year during
which the Subsidiary is included in a consolidated federal income tax return
with ING U.S., ING U.S. will pay to the Subsidiary an amount equal to the tax
benefit of the Subsidiary's Tax Assets to the extent such Tax Assets are
utilized in the reduction of the consolidated Federal income tax liability of
the ING U.S. group. The extent to which Tax Assets are actually utilized will be
determined in accordance with


1

--------------------------------------------------------------------------------




Income Tax Regulations Sections 1.1552-1(a)(2) and 1.1502-33(d)(3) using a fixed
percentage of one hundred.


c.
Separate Return Years - To the extent any portion of a Tax Asset of the
affiliated group is carried back to a pre-consolidation separate return year of
a Subsidiary (whether by operation of law or at the discretion of ING U.S.) the
Subsidiary shall not be entitled to payment with respect thereto. This shall be
the case whether or not that Subsidiary actually receives payment for the
benefit of such Tax Asset from the Internal Revenue Service ("IRS") or from the
parent of a former affiliated group.



d.
Other Taxes - For any taxable year in which the affiliated group incurs taxes
(other than the alternative minimum tax) such as ITC recapture, environmental
tax, etc. (“Other Taxes”), such taxes, to the extent directly allocable to
particular members of the affiliated group, will be paid by such members. To the
extent such taxes are not directly allocable to particular members of the
affiliated group, such taxes will be paid by ING U.S. and/or the Subsidiaries
producing the attributes that give rise to such taxes, in the proportion that
such attributes bear to the total amount of such attributes.



e.
Alternative Minimum Tax ("AMT") and Related Minimum Tax Credit ("MTC")- For any
taxable year in which the affiliated group incurs an AMT or utilizes a MTC, the
Subsidiaries producing the attributes that give rise to the AMT or MTC shall pay
to, or receive from, ING U.S. such AMT or MTC amount respectively. The
calculation of the AMT or MTC shall be subject to a methodology determined by
ING U.S. in its sole discretion, provided, however, that any method adopted by
ING U.S. shall not be changed without prior notification to all affected
Subsidiaries. Any payments required under this subsection are in addition to
payments required under the previous subsections.



f.
Unless specifically approved in writing, all payments made pursuant to this
Agreement by a Subsidiary shall be made by that Subsidiary, and not by any other
company or business unit on behalf of such Subsidiary.



2.    INSTALLMENT PAYMENTS


a.
Determination and Timing ‑ During and following a taxable year in which a
Subsidiary is included in a consolidated federal income tax return with ING
U.S., it shall pay to ING U.S., or receive from ING U.S., as the case may be,
installment payments of the amount determined pursuant to section 1 of this
Agreement. Payments shall take place on the dates, on the bases of calculations,
and in amounts that produce cumulative installments, as follows:


2

--------------------------------------------------------------------------------




DATE
BASIS OF CALCULATION
CUMULATIVE INSTALLMENT
April 15
Prior year annual financial statement
25% of tax liability as determined in prior year financial statements results
updated for known adjustments
 
 
 
June 15
March 31 three month financial statement
50% of tax liability as determined by current financial statement annualized
results
 
 
 
September 15
June 30 six month financial statement
75% of tax liability as determined by current financial statement annualized
results
 
 
 
December 15
September 30 nine month financial statement
100% of tax liability as determined by current financial statement annualized
results
 
 
 
March 15
Year-end annual financial statement
100% of tax liability as determined by actual financial statements results for
prior year updated for known adjustments
 
 
 
Not later than September 15 of the following year
Final tax return
100% of tax liability for prior year



The due dates, basis of calculation and cumulative installments set forth above
and made during a taxable year are intended to correspond to the applicable
percentages as set forth in Section 6655(e)(2)(B)(ii) of the Code. Should the
Code be amended to alter such provisions, it is hereby agreed by the parties to
this Agreement that the provisions will correspondingly change. In determining
the annualization of the quarterly estimated payments, ING U.S. may make
appropriate adjustments for unusual, infrequent or non-recurring items. ING U.S.
may revise the schedule of installment payments set forth in this paragraph, and
in the case of any subsidiary other than an insurer subsidiary may provide for
annual rather than quarterly payments where the annual payment due does not
exceed $500,000 although any such change shall be prospective and shall not take
effect prior to written notice to the Subsidiaries.


b.
Estimated Taxes and Other Amounts - ING U.S. shall pay required installments of
federal estimated taxes pursuant to Code section 6655, and such other amounts
with respect to taxes shown on the consolidated return for the taxable year
pursuant to any other applicable provision of the Code ("tax payment"), to the
IRS on behalf of itself and each Subsidiary. ING U.S. shall have the sole right
to determine the amount of each such tax payment with respect to the affiliated
group's tax liability for the taxable year.



c.
Additional Payments by Subsidiary - Should the amount of any tax payment made by
ING U.S. under this section exceed the sum of installment payments made by all
Subsidiaries for any corresponding installment date pursuant to section 2 of
this Agreement, ING U.S. may, in its sole discretion, determine such
Subsidiary's fair and reasonable share of that excess, and within 30 days of
such determination shall notify such Subsidiary thereof and such amount shall be
paid over to ING U.S. within 15 business days of the date of notification by ING
U.S. Should ING U.S. make any tax payment to the IRS on a date that does not
correspond to the installment dates pursuant to section 2, ING U.S. shall


3

--------------------------------------------------------------------------------




notify such Subsidiary within 30 days of any such tax payment and, within 15
business days of such notification, each Subsidiary will pay over to ING U.S. an
amount which ING U.S. may in its sole discretion, determine to be due from such
Subsidiary.


d.
Penalty in Addition to Tax - If a penalty or an addition to tax for underpayment
of estimated taxes is imposed on the affiliated group with respect to any
required installment under section 6655 of the Code, ING U.S. shall, in its sole
discretion, determine the amount of each Subsidiary's share of such penalty or
addition to tax, which amount shall be paid over to ING U.S. within 15 business
days of the date of notification by ING U.S.



3.
ADJUSTED RETURNS - If any adjustments are made to the income, gains, losses,
deductions or credits of the affiliated group for a taxable year during which a
Subsidiary is a member, whether by reason of the filing of an amended return, or
a claim for refund with respect to such taxable year, or an audit with respect
to such taxable year by the IRS, the amounts due under this Agreement for such
taxable year shall be redetermined by taking into account such adjustments. If,
as a result of such redetermination, any amounts due under this Agreement shall
differ from the amounts previously paid, then, except as provided in section 6
hereof, payment of such difference shall be made by the Subsidiary to ING U.S.
or by ING U.S. to the Subsidiary, as the case may be, (a) in the case of an
adjustment resulting in a refund or credit, not later than thirty (30) days
after the date on which such refund is received or credit is allowed with
respect to such adjustment or (b) in the case of an adjustment resulting in the
assertion of a deficiency, not later than thirty (30) days after the Subsidiary
is notified of the deficiency. Any amounts due to or from a Subsidiary under
this section shall be determined with respect to such refund or deficiency and
any penalties, interest or other additions to tax which may be imposed.



4.
PROCEDURAL MATTERS - ING U.S. shall prepare and file the consolidated federal
income tax return and any other returns, documents or statements required to be
filed with the IRS with respect to the determination of the federal income tax
liability of the affiliated group. In its sole discretion, ING U.S. shall have
the right with respect to any consolidated federal income tax returns which it
has filed or will file, (a) to determine (i) the manner in which such returns,
documents or statements shall be prepared and filed, including, without
limitation, the manner in which any item of income, gain, loss, deduction or
credit shall be reported, (ii) whether any extensions may be requested and (iii)
the elections that will be made by any Subsidiary, (b) to contest, compromise or
settle any adjustment or deficiency proposed, asserted or assessed as a result
of any audit of such returns by the IRS, (c) to file, prosecute, compromise or
settle any claim for refund and (d) to determine whether any refunds to which
the affiliated group may be entitled shall be paid by way of refund or credited
against the tax liability of the affiliated group. Each Subsidiary hereby
irrevocably appoints ING U.S. as its agent and attorney-in-fact to take such
action (including the execution of documents) as ING U.S. may deem appropriate
to effect the foregoing.



5.
ADDITIONAL MEMBERS - If future subsidiaries are acquired or created and they
participate in the consolidated federal income tax filing, such subsidiaries
shall join in and be bound by this Agreement. This section will also apply to
subsidiaries that are not eligible immediately to join the group, when they
become eligible to join the group.



6.
COMPANIES LEAVING GROUP - Except as specifically treated to the contrary herein,
a Subsidiary shall be treated as having withdrawn from this Agreement when that
Subsidiary ceases to be a member of the affiliated group. Notwithstanding any
provision to the contrary in section 2 hereof, amounts payable to or receivable
from ING U.S. shall be recomputed with respect to


4

--------------------------------------------------------------------------------




the withdrawing Subsidiary, including an estimate of the remaining taxes
actually payable or receivable upon the filing of the consolidated tax return
for the year of withdrawal, as of the last day such Subsidiary is a member of
the affiliated group. Any amounts so computed as due to or from ING U.S. to or
from an existing Subsidiary shall be paid prior to its leaving the group,
provided, however, that any deficiency or excess of taxes determined on the
basis of the tax return filed for the year of withdrawal, and paid to or from
ING U.S. related to the tax liability of the withdrawing Subsidiary for the
portion of the year of withdrawal during which it had been a member of the
affiliated group, shall be settled not later than November 15 of the year
following the year of the date of withdrawal, in accordance with section 2 of
this Agreement.


The extent to which ING U.S. or such Subsidiary is entitled to any other
payments as a result of adjustments, as provided in section 3 hereof, determined
after such Subsidiary has left the affiliated group but affecting any taxable
year during which this Agreement was in effect with respect to ING U.S. and such
Subsidiary, shall be provided for pursuant to a separate written agreement
between ING U.S. and the former Subsidiary, or its new owner, or in the absence
of such agreement, pursuant to the provision of section 3 hereof. Tax benefits
arising from the Tax Assets of former Subsidiaries carried back to tax years
during which a Subsidiary was a member of the affiliated group shall not be
refunded to the Subsidiary, unless specifically provided for pursuant to a
separate written agreement between ING U.S. and the former Subsidiary, or its
new owner.


In the case of any Tax Asset of a Subsidiary (i) that arose in a consolidated
taxable year during which it was a member of the affiliated group, (ii) for
which the Subsidiary was paid by ING U.S. pursuant to Section 1(b) of this
Agreement, and (iii) which has not been utilized in the reduction of the
consolidated federal income tax liability of the affiliated group for any
consolidated taxable period ending on or before the date that the Subsidiary
leaves the group, the Subsidiary shall repay to ING U.S. prior to the time it
leaves the group the amount of the tax benefit previously received with respect
to the Tax Asset.


7.
BOOKS AND RECORDS - The books, accounts and records of ING U.S. and the
Subsidiaries shall be maintained so as to provide clearly and accurately the
information required for the operation of this Agreement. Notwithstanding
termination of this Agreement, all returns, supporting schedules, and
correspondence relating to the consolidated federal income tax return shall be
made available to ING U.S. and/or any Subsidiary during regular business hours.
Records will be retained by ING U.S. and by the Subsidiary, in a manner
satisfactory to ING U.S., adequate to comply with any audit request by the IRS
or appropriate State taxing authority, and, in any event to comply with any
record retention agreement entered into by ING U.S. or any Subsidiary with such
taxing authority.



8.
EARNINGS AND PROFITS - The earnings and profits of ING U.S. and the Subsidiaries
shall be determined during the period in which they are members of the
affiliated group filing a consolidated tax return by allocating the consolidated
tax liability in accordance with Income Tax Regulations §§1.1552-1(a)(2) and
1.1502-33(d)(3).



9.
ESCROW AGREEMENTS - The parties hereto agree that, to the extent required by
applicable law, they shall enter into and file with appropriate jurisdictions
any escrow agreements or similar contractual arrangements with respect to the
taxes covered by this Agreement. The terms of such agreements shall, to the
extent set forth therein, and with respect to the parties thereto, prevail over
the terms of this Agreement.




5

--------------------------------------------------------------------------------




10.
TERMINATION - This Agreement shall be terminated if ING U.S. and the
Subsidiaries agree in writing to such termination or if the affiliated group
fails to file a consolidated federal income tax return for any taxable year. No
termination may be made without the prior written notice to the domiciliary
state regulator of any insurer subsidiary that is a party hereto.
Notwithstanding the termination of this Agreement, unless otherwise mutually
agreed between ING U.S. and any terminating Subsidiary, its provisions will
remain in effect for any period of time during the taxable year in which
termination occurs for which the income or loss of such Subsidiary must be
included in the consolidated return, and this Agreement will remain in effect in
any prior period for which such Subsidiary is a member of the affiliated group.



11.
ADMINISTRATION - This Agreement shall be administered by the Senior Vice
President, Tax or, in his/her absence, by any other officer of ING U.S. so
designated by the Chief Financial Officer of ING U.S. In the administration of
this Agreement and the previous agreement, there shall be no duplication or
omission of amounts. To the extent a Tax Asset has been settled under the
previous agreement, it will not be considered in settlements under this
Agreement. (For example, if ING U.S. paid a life insurance Subsidiary an amount
equal to the tax benefit of a net operating loss under the previous agreement
and if the life insurance Subsidiary reported taxable income for a taxable year
subject to this Agreement but before the net operating loss is utilized by the
affiliated group, ING U.S. would not be obligated to pay the life insurance
Subsidiary an amount equal to the tax benefit on the utilization of such loss
and the Subsidiary would settle with ING U.S. as if the loss was not available
in the determination of the settlement). The ordering on the utilization of Tax
Assets shall be determined by the Senior Vice President, Tax and shall generally
follow the Internal Revenue Code and regulations unless written notice is
provided to the Subsidiaries. Disputes between ING U.S. and any Subsidiary shall
be resolved by the Senior Vice President, Tax or other designated officer and
the senior financial officer of each Subsidiary involved in the dispute.



12.
PERIOD COVERED - This Agreement shall be effective January 1, 2013 with respect
to each party thereto upon signing by such party. Taxable periods prior to
January 1, 2013 shall be administered and settled under the previous agreement.
This Agreement supersedes the previous tax sharing agreement and associated
joinders for taxable periods beginning on or after January 1, 2013. To the
extent that amounts have been or will be settled under the previous agreement,
the determination and settlement shall be unchanged by this Agreement. This
Agreement shall apply to the taxable year 2013, and to all subsequent periods
unless and until amended, or terminated as provided in section 10 hereof.



13.    SCOPE OF THIS AGREEMENT
 
a.
This Agreement sets forth the entire understanding of the parties and, pursuant
to section 12, supersedes any previous agreement on the subject matter hereof
with respect to taxable periods arising on or after January 1, 2013.

 
b.
State Income Tax Sharing Agreement.  Some of the parties have also adopted a
State Income Tax Sharing Agreement, which is described in a separate document,
and is not incorporated into this Agreement.

 
c.
Limited Liability Companies.  ING U.S. and its subsidiaries own 100% of the
membership interests in several limited liability companies (“wholly-owned
LLCs”).  Those wholly-owned LLCs that are disregarded for Federal income tax
purposes under Treasury


6

--------------------------------------------------------------------------------




Regulation §301.7701-3 are not parties to this Agreement.  Those wholly-owned
LLCs that have elected taxation as a corporation for Federal income tax purposes
under Treasury Regulation §301.7701-3 are parties to this Agreement.
 
d.
Partnerships.  ING U.S. and its subsidiaries own controlling interests in
several entities which are treated as partnerships for Federal income tax
purposes.  Those partnerships are not taxed as separate legal entities, and
therefore, are not parties to this Agreement.



14.
MISCELLANEOUS - This Agreement may not be assigned by any party without the
prior written consent of the other parties and the prior written approval of the
domiciliary state regulator of any insurer subsidiary that is a party hereto.
Other than matters addressed in sections 5 and 6 of this Agreement, no amendment
may be made without the prior written approval of the domiciliary state
regulator of any insurer subsidiary that is a party hereto. If any portion of
this Agreement is invalid under any applicable statute or rule of law, it shall
not affect the remainder of this Agreement which shall remain valid and binding.
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. This Agreement
shall be construed in accordance with and governed by the laws of the State of
Georgia, the state in which this Agreement is administered, without regard to
principles of conflict of laws.



15.
ARBITRATION - Any controversy or claim as to the breach of this Agreement
resulting from a dispute arising out of or relating to this Agreement, shall be
settled by arbitration in accordance with the Rules of the American Arbitration
Association and judgment upon the award may be entered in any court having
jurisdiction thereof. 



16.
INDEMNIFICATION - ING U.S. will indemnify and hold each subsidiary harmless
against any: i) income tax liability incurred pursuant to Treasury Regulation
1.1502-6 or any successor provision (including any related interest, penalties
or other additions) that is attributable solely to the inclusion of the
Subsidiary in an ING U.S. consolidated federal income tax return and ii)
interest, penalties or other additions incurred by reason of the late filing of
any return or the late payment of any tax unless such interest, penalties or
other additions are attributable to any act or failure of the Subsidiary.








7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Federal Income Tax
Sharing Agreement this 20th day of February 2013.


ILICA Inc.
By:/s/ David Pendergrass_____________________
Name: David Pendergrass
Title: Senior Vice President and Treasurer
 
 
ING America Equities, Inc.
By:/s/ David Pendergrass_____________________
Name: David Pendergrass
Title: Vice President and Treasurer
 
 
ING Financial Partners, Inc.
By:/s/ David Pendergrass_____________________
Name: David Pendergrass
Title: Vice President and Treasurer
 
 
ING Financial Products Company, Inc.
By:/s/ David Pendergrass_____________________
Name: David Pendergrass
Title: Vice President and Treasurer
 
 
ING Institutional Plan Services, LLC
By:/s/ David Pendergrass_____________________
Name: David Pendergrass
Title: Vice President and Treasurer
 
 
ING Insurance Services, Inc.
By:/s/ David Pendergrass_____________________
Name: David Pendergrass
Title: Vice President and Treasurer
 
 
ING International Nominee Holdings, Inc.
By:/s/ David Pendergrass_____________________
Name: David Pendergrass
Title: Senior Vice President and Treasurer
 
 






8

--------------------------------------------------------------------------------




ING Investment Management LLC
By:/s/ Daniel F. Wilcox______________________
Name: Daniel F. Wilcox
Title: Managing Director
 
 
ING Investment Trust Co.
By:/s/ Daniel F. Wilcox______________________
Name: Daniel F. Wilcox
Title: Managing Director
 
 
ING Life Insurance and Annuity Company
By:/s/ David Pendergrass_____________________
Name: David Pendergrass
Title: Senior Vice President and Treasurer
 
 
ING National Trust
By:/s/ David Pendergrass_____________________
Name: David Pendergrass
Title: Vice President and Treasurer
 
 
ING North America Insurance Corporation
By:/s/ David Pendergrass_____________________
Name: David Pendergrass
Title: Senior Vice President and Treasurer
 
 
ING Payroll Management, Inc.
By:/s/ David Pendergrass_____________________
Name: David Pendergrass
Title: Vice President and Treasurer
 
 
ING U.S., Inc.
By:/s/ David Pendergrass_____________________
Name: David Pendergrass
Title: Senior Vice President and Treasurer
 
 
ING USA Annuity and Life Insurance Company
By:/s/ David Pendergrass_____________________
Name: David Pendergrass
Title: Senior Vice President and Treasurer
 
 
Langhorne I, LLC
By:/s/ David Pendergrass_____________________
Name: David Pendergrass
Title: Director




9

--------------------------------------------------------------------------------




Lion Connecticut Holdings Inc.
By:/s/ David Pendergrass_____________________
Name: David Pendergrass
Title: Senior Vice President and Treasurer
 
 
Lion Custom Investments LLC
By:/s/ David Pendergrass_____________________
Name: David Pendergrass
Title: Senior Vice President and Treasurer
 
 
Midwestern United Life Insurance Company
By:/s/ David Pendergrass_____________________
Name: David Pendergrass
Title: Senior Vice President and Treasurer
 
 
Rancho Mountain Properties, Inc.
By:/s/ David Pendergrass_____________________
Name: David Pendergrass
Title: Senior Vice President and Treasurer
 
 
ReliaStar Life Insurance Company
By:/s/ David Pendergrass_____________________
Name: David Pendergrass
Title: Senior Vice President and Treasurer
 
 
Roaring River, LLC
By:/s/ David Pendergrass_____________________
Name: David Pendergrass
Title: Vice President and Treasurer
 
 
Roaring River II, LLC
By:/s/ David Pendergrass_____________________
Name: David Pendergrass
Title: Vice President and Treasurer
 
 
Roaring River III, LLC
By:/s/ David Pendergrass_____________________
Name: David Pendergrass
Title: Vice President and Treasurer
 
 
Security Life Assignment Corp.
By:/s/ David Pendergrass_____________________
Name: David Pendergrass
Title: Senior Vice President and Treasurer




10

--------------------------------------------------------------------------------




Security Life of Denver Insurance Company
By:/s/ David Pendergrass_____________________
Name: David Pendergrass
Title: Senior Vice President and Treasurer
 
 
Security Life of Denver International Limited
By:/s/ David Pendergrass_____________________ Name: David Pendergrass
Title: Vice President and Treasurer
 
 
SLDI Georgia Holdings, Inc.
By:/s/ David Pendergrass_____________________
Name: David Pendergrass
Title: Senior Vice President and Treasurer
 
 
Systematized Benefits Administrators, Inc.
By:/s/ David Pendergrass_____________________
Name: David Pendergrass
Title: Vice President and Treasurer
 
 
Whisperingwind II, LLC
By:/s/ David Pendergrass_____________________
Name: David Pendergrass
Title: Vice President and Treasurer
 
 
Whisperingwind III, LLC
By:/s/ David Pendergrass_____________________
Name: David Pendergrass
Title: Vice President and Treasurer






11